Response to Amendment
This action is in response to Amendments made on 8/31/2022, in which: claims 1, 7-8 are amended, claims 2-4 are previously presented and claims 5-6 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious a pet cage comprising the particulars of the independent claims in combination with a first side net plate, a second side net plate, a third side net plate and a fourth side net plate, wherein side edges of the first side net plate, the second side net plate, the third side net plate and the fourth side net plate are connected end to end, and the formed fence space is a cuboid; the clamping hook comprises a first cross rod part and a second cross rod part which are transversely arranged on the first side net plate, a first vertical rod part which is vertically arranged, a first bending part connected to first ends of the first cross rod part and the first vertical rod part, and a second bending part connected to second ends of the second cross rod part and the first vertical rod part; and the clamping tongue comprises a third cross rod part and a fourth cross rod part which are arranged on the second side net plate, a second vertical rod part which is vertically arranged, a third bending part connected to first ends of the third cross rod part and the second vertical rod part, and a fourth bending part connected to second ends of the fourth cross rod part and the second vertical rod part. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642              

/MONICA L PERRY/            Primary Examiner, Art Unit 3644